      Case 2:19-cv-05221-SMB Document 105 Filed 04/19/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   LNS Enterprises LLC, et al.,                       No. CV-19-05221-PHX-SMB
10                  Plaintiffs,                         ORDER
11   v.
12   Continental Motors Incorporated, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiffs’ Motion to Retain Supplemental Jurisdiction.
16   (Doc. 98.) The remaining Defendants, Falcon Executive Aviation, Inc., Chandler Aviation

17   Services, Inc., and Lone Mountain Aviation, Inc., filed a Joint Response and Notice of
18   Non-Opposition to Plaintiffs' Motion to Retain Supplemental Jurisdiction. (Doc. 99.) After

19   the Plaintiffs and Defendants filed these respective pleadings, the Court issued its order

20   granting final judgement under rule 54(b) to several other defendants in the case. (Doc.
21   100.) It appears that after this order was issued resolving the case against some parties, the
22   case was erroneously terminated as to all remaining parties on September 1, 2020. (Id.) As

23   such the parties never received a ruling on the remand or retention of their remaining

24   claims.

25          Having considered the Plaintiff’s motion and noted the acquiescence of all parties

26   the Court agrees that the “the values of judicial economy, convenience, fairness, and
27   comity” warrant exercising its discretion to retain the case. See City of Chicago v. Int’l
28   Coll. of Surgeons, 552 U.S. 156, 173 (1997). As such, Plaintiff’s remaining claims against
      Case 2:19-cv-05221-SMB Document 105 Filed 04/19/21 Page 2 of 2



 1   Defendants Falcon Executive Aviation, Inc., Chandler Aviation Services, Inc., and Lone
 2   Mountain Aviation, Inc. will be retained.
 3          Accordingly,
 4          IT IS ORDERED directing the Clerk of Court to vacate the previous termination
 5   of this case.
 6          IT IS FURTHER ORDERED that Plaintiff’s Motion to Retain Supplemental
 7   Jurisdiction (Doc. 98) is granted.
 8          Dated this 19th day of April, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
